Citation Nr: 0534173	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  00-25 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for left tarsal 
tunnel syndrome prior to May 27, 2004.

2.  Entitlement to a rating in excess of 10 percent for left 
tarsal tunnel syndrome since May 27, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 12, 1982, to 
August 19, 1982, and from September 1987 to May 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in  San Juan, the 
Commonwealth of Puerto Rico.  In that decision, the RO 
implemented the Board's June 1999 decision granting service 
connection for left tarsal tunnel syndrome.  The RO assigned 
a 0 percent, or noncompensable rating, for that disability 
effective May 4, 1993.  The veteran appealed for a higher 
initial rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

In January 2004, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development.  While the case was on remand, the RO 
issued a decision in September 2004, assigning a 10 percent 
evaluation for left tarsal tunnel syndrome effective May 27, 
2004.  The requested development was completed, and the case 
has been returned to the Board for continuation of appellate 
review.  


FINDINGS OF FACT

1.  From May 4, 1993, to May 26, 2004, tarsal tunnel syndrome 
was manifested primarily by subjective complaints of sensory 
changes involving the 2nd, 3rd, and 4th toes of the left foot, 
without objective evidence of motor or sensory impairment.  

2.  Since May 27, 2004, tarsal tunnel syndrome has been 
manifested primarily by objective evidence indicating no more 
than mild impairment involving sensory changes about the left 
foot in the tarsal nerve distribution.  


CONCLUSIONS OF LAW

1.  A compensable rating for left tarsal tunnel syndrome 
prior to May 27, 2004, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5283 and 
38 C.F.R. § 4.124a, Diagnostic Code 8524 (2005).  

2.  A rating higher than10 percent for left tarsal tunnel 
syndrome since May 27, 2004, is also not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5283 and 38 C.F.R. § 4.124a, Diagnostic Code 8524 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2004 letter 
from the RO to the appellant that was issued in connection 
with the RO decision of November 1999.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim for a higher initial rating for left tarsal tunnel 
syndrome and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  He has not 
identified records from non-VA medical sources that must be 
obtained.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of November 1999 that is the 
basis of this appeal had already been issued prior to the 
enactment of the VCAA in November 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
and subsequent ratings assigned since service connection was 
granted for left tarsal tunnel syndrome, the Board must 
evaluate all relevant evidence of record and, if warranted, 
assign separate ratings for separate periods of time based on 
facts found, a practice known as "staged" ratings.  
Fenderson, at 125-26.

Malunion of or nonunion of tarsal or metatarsal bones is 
rated as follows under 38 C.F.R. § 4.71a, Diagnostic Coder 
5283:

A 30 percent rating is warranted for severe impairment.  A 
20 percent rating is warranted for moderately severe 
impairment.  A 10 percent rating is warranted for moderate 
impairment.

Note: With actual loss of use of the foot, rate 40 percent.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected musculoskeletal disability that is at 
least partly rated on the basis of range of motion, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See, too, 38 C.F.R. § 4.59.

The term "incomplete paralysis," with radicular group and 
other peripheral nerve injuries, indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

Paralysis of the internal popliteal nerve (tibial) is rated 
as follows under 38 C.F.R § 4.124a, Diagnostic Code 8524:

A 40 percent rating is warranted for complete paralysis; 
plantar flexion lost, frank adduction of foot impossible, 
flexion and separation of toes abolished; no muscle in sole 
can move; in lesions of the nerve high in popliteal fossa, 
plantar flexion of foot is lost.  A 30 percent rating is 
warranted for incomplete paralysis, if severe.  A 20 percent 
rating is warranted for incomplete paralysis, if moderate.  A 
10 percent rating is warranted for incomplete paralysis, if 
mild.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20.

Analysis

Tarsal tunnel syndrome was verified by electrodiagnostic 
testing while the veteran was in military service.  Private 
medical records prepared around the time of his military 
service also showed continued symptoms of that disorder 
intermittently.

On VA examination in October 1993, it was reported that the 
veteran had experienced numbness of the left lower leg from 
the knee down in 1992, at which time left tarsal tunnel 
syndrome was diagnosed, being attributed to a pinched nerve 
behind the lateral malleolus; although it was confirmed by 
electrodiagnostic testing the veteran had refused surgery.  
He still complained of tingling and numbness of the 2nd, 3rd, 
and 4th toes of the left foot.  On examination, there was no 
sensory or motor deficit.

On VA neurology examination in July 1994, the veteran 
reported that while on active duty he had some episodes of 
numbness of the left lower extremity and at times numbness of 
the 2nd, 3rd, and 4th toes of the left foot.  His last 
episode of numbness was in May 1994 and had lasted less than 
one day.  On examination, he was asymptomatic.  However, when 
he had episodes of numbness he also had problems walking.  He 
would then be unable to feel his left leg and his left lower 
extremity would feel weak and unstable.  Examination revealed 
that he had normal tonal strength, and his sensory system was 
normal.  The diagnosis was left tarsal tunnel syndrome, by 
history and electrodiagnostic studies.

On VA examination on May 27, 2004, the veteran reported he 
felt numbness of the plantar aspect of the left foot, as well 
as numbness of the left lower leg and toes.  He complained of 
a loss of strength of the left foot, with weight-bearing.  He 
also indicated having a tingling of the left foot.  He 
related that, during the past year, he had acute flare-ups of 
left foot numbness, that functionally impaired him on three 
occasions, marked by pain intervals of 24 hours duration.  

Physical examination of the left foot revealed that the toes 
were within normal limits.  Range of motion of the left ankle 
was to 20 degrees of dorsiflexion and to 45 degrees of 
plantar flexion.  The examiner found that the left foot, in 
the tarsal nerve distribution, had diminished sensation to 
pinprick and diminished appreciation of smooth sensation.  
The veteran walked unaided, limping with the left foot.  
Electrodiagnostic testing of the left foot showed no evidence 
of radiculopathy or neuropathy nor evidence of nerve 
entrapment at the ankle or foot.  

Tarsal tunnel syndrome of the left foot may be rated by 
analogy to malunion or nonunion of tarsal or metatarsal bones 
under 38 C.F.R. § 4.71a, Diagnostic Code 5283.  The 
articulation of the tarsal and metatarsal bones is at an 
anatomical site about the ankle, so ankle motion is a factor 
considered in evaluating impairment from tarsal tunnel 
syndrome.  Normal range of motion of an ankle from 0 to 20 
degrees of dorsiflexion and from 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

A review of the medical evidence shows no clinical findings 
suggesting malunion or nonunion, let alone any deformity, in 
the area of the left tarsal or metatarsal bones.  As well, 
the most recent VA examination on May 27, 2004, for the 
purpose of rating tarsal tunnel syndrome, showed that the 
left ankle exhibited full range of motion.  At no time during 
the appeal period has the left foot exhibited deformity or 
the left ankle displayed limitation of motion.  In order to 
be entitled to a rating higher than 0 percent for orthopedic 
manifestations of left tarsal tunnel syndrome, under 
Diagnostic Code 5283, there must be evidence of at least 
moderate impairment.  This has not been demonstrated.  

The veteran reports that he experiences loss of strength of 
the left foot with weight-bearing, as well as occasional left 
foot pain.  He indicates that left foot pain has affected his 
job performance as a postal worker because of difficulty 
walking.  However, at the May 27, 2004 VA examination, it was 
found that the veteran had no pain on range of motion of the 
left foot.  Moreover, the examiner determined that the 
veteran was not additionally limited by pain, fatigue, 
weakness or lack of endurance, following repetitive use of 
the left ankle.  Significantly, it was observed that the 
veteran, while checking out from the VA clinic-at a time 
other than during the formal examination setting-walked with 
his cane, but without a limp.  By contrast, during the 
examination, while walking with his cane, he limped.  In all, 
an increased evaluation, based on pain or functional loss 
alone, is not warranted.  The veteran is not entitled to 
additional compensation under the holding in DeLuca or the 
provisions of 38 C.F.R. § 4.40 and § 4.45.

In this case, left tarsal tunnel syndrome may also be rated 
by analogy to incomplete paralysis of internal popliteal 
(tibial) nerve, a nerve supplying the foot.  Incomplete 
paralysis of the tibial nerve is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8524.  A review of medical evidence 
covering the period from May 4, 1993, through May 26, 2004, 
shows the veteran had subjective complaints of numbness 
involving the left lower leg and toes.  However, during that 
time period, there was no clinical evidence confirming any 
compromise of motor function or sensory status of the left 
foot.  In order to have been entitled to a compensable rating 
for left tarsal tunnel syndrome from May 4, 1993, to May 26,  
2004, there must have been evidence of at least mild 
incomplete paralysis of the left tibial nerve.  This was not 
demonstrated.

At the May 27, 2004, VA examination, the veteran voiced 
complaints of subjective symptoms of numbness affecting the 
left lower leg, foot and toes.  There were now, for the first 
time, however, clinical findings also corroborating some 
diminished sensation in the tarsal nerve distribution of the 
left foot.  Hence, mild incomplete paralysis of the left 
tibial nerve, a level of impairment for which a 10 percent 
rating is warranted, was first demonstrated on May 27, 2004.  

Although there is clinical confirmation of some sensory 
changes from left tarsal tunnel syndrome, at the same time, 
there are no clinical findings of any significant compromise 
of motor function of the left foot or ankle.  Also, 
electrodiagnostic testing showed no entrapment of nerves 
supplying the left foot or ankle.  In order to be entitled to 
a rating higher than 10 percent for left tarsal tunnel 
syndrome, there must be evidence of at least moderate 
incomplete paralysis of the left tibial nerve.  This has not 
been demonstrated.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's left tarsal tunnel syndrome.  
In this case, the RO has already staged the rating for this 
disorder, having assigned an initial rating of 0 percent from 
May 4, 1993, and a 10 percent rating since May 27, 2004.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question 
than those assigned by the RO.  Fenderson, supra.  

For these reasons, the claim for increased ratings for left 
tarsal tunnel syndrome must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

A compensable rating for left tarsal tunnel syndrome is 
denied for the period prior to May 27, 2004.

A rating in excess of 10 percent for left tarsal tunnel 
syndrome since May 27, 2004, is also denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


